UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1801



PATRICIA A. BENTLEY,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL
SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. Pamela Meade Sargent,
Magistrate Judge. (CA-04-92)


Submitted:   May 31, 2006                  Decided:   June 13, 2006


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roger W. Rutherford, Norton, Virginia, for Appellant. Donna L.
Calvert, Regional Chief Counsel, Region III, Taryn F. Jasner,
Assistant Regional Counsel, Philadelphia, Pennsylvania, John L.
Brownlee, United States Attorney, Julie C. Dudley, Assistant United
States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Patricia A. Bentley appeals the magistrate judge’s order

affirming       the    Commissioner’s          denial   of   disability     insurance

benefits.*       We must uphold the decision to deny benefits if the

decision is supported by substantial evidence and the correct law

was applied.          See 42 U.S.C. § 405(g) (2000); Craig v. Chater, 76

F.3d 585, 589 (4th Cir. 1996).                  We have thoroughly reviewed the

administrative         record    and     the    parties’     briefs   and   find    no

reversible error. Accordingly, we affirm for the reasons stated by

the magistrate judge.           See Bentley v. Barnhart, No. CA-04-92 (W.D.

Va. July 6, 2005).          We dispense with oral argument because the

facts    and    legal    contentions       are    adequately    presented     in   the

materials      before     the    court    and     argument    would   not    aid   the

decisional process.



                                                                             AFFIRMED




     *
      The parties consented to the jurisdiction of the magistrate
judge. See 28 U.S.C. § 636(c) (2000).

                                          - 2 -